DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 10/21/221 and 11/17/21.  Claim(s) 1, 4, 10, and 13 has/have been amended, claim(s) 2, 9, 11, and 19 is/are cancelled, and applicant states support can be found at instant specification [0012, 0016].  Therefore, Claims 1, 3-8, 10, and 12-17 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 10/21/221 and 11/17/21, with respect to rejections under 35 USC 101 for claim(s) 1-8 and 10-17 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 101 for claim(s) 1-8 and 10-17.

Applicant’s arguments, see applicant’s remarks, filed 10/21/221 and 11/17/21, with respect to rejections under 35 USC 103 for claim(s) 1-18 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 3, 6-8, 10, 12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelmar Netto et al. (US 2018/0349828 A1) in view of Queva et al. (US 2019/0280993 A1), Romagnino (US 2014/0095627 A1), Chau et al. (US 2017/0034348 A1), and Haraguchi (US S 2018/0232717 A1).

Regarding claim 1 and 10 (currently amended), Stelmar Netto teaches a computing device comprising:
an activity tracker to generate a data stream including activity data received from one or more sensors associated with a worker [see at least Fig. 3 and [0019-0020] step 302 the system recognizes a task is occuring, 304 the system logs the task as an event, 306 the system records sensor data associated with the task];
a status analyzer to repeatedly generate an interruptibility status of the worker as a function of the activity data in the data stream over a recent time period by iteratively summing the activity data in the data stream over the recent time period and to compare each sum to one or more thresholds [see at least [0014] determine if user should or should not be interrupted; Fig. 3 and [0021, 0023] specifics on interruption determination a) step 310 the current task (thus recent time period) is analyzed to determine if it is complex by comparing it to complex task identified in step 308 (see [0021] for step 308), b) step 312 determine if the complex designation of step 310 is an outlier, c) step 314, when the task is determined to be an outlier, determine the user should not be interrupted, and d) when task is either determined not be complex at 310 or the task is determined to not be an outlier at 312, continue to monitor user actions];
a status manager to cause one of a plurality of status indicators to be displayed, the displayed status indicator corresponding to the current interruptibility status of the worker [see at least [0018] interruption permission notifier 210 activating indicators 116 which broadcast user status; [0023] as noted in step 314, activating is displaying such as turning on a light, changing an instant message status, etc]; and
a lighting device to be positioned within a workspace of the worker and to display one lighting pattern corresponding to the current interruptibility status of the worker [see at least Fig. 1 and [0013-0014] teaches a workspace (collaborative instrument 104) with 

Stelmar Netto [0019, 0023] teaches a data stream and implies live data stream when discussing continue monitoring.  However Stelmar Netto doesn’t/don’t explicitly teach but Queva discloses a live data stream [see at least [0072] for collecting and analyzing data on an ongoing basis such that findings of analysis presented in real time; [0071] where the analysis is availability and willingness to be interrupted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelmar Netto with Queva to include the limitation(s) above as disclosed by Queva.  Doing so would further define when a user is not available to interrupted such as “an availability status which not only accounts for a user's current health but also accounts for how busy and/or stressed the user may be due to his/her collaboration activities” which “protect a user's health or well-being from being negatively impacted or influenced by determining his/her collaboration status to be ‘unavailable’,” [see at least Queva [0029, 0071, 0074] ].

Stelmar Netto in view of Queva [0019, 0023] teaches interrupibility status over a live stream however Stelmar Netto in view of Queva doesn’t/don’t explicitly teach but Romagnino discloses a status analyzer to repeatedly generate an interruptibility status of the worker as a function of heuristic weights determined as a function of a job type of the worker [see at least abstract and [0031, 0038-0039] ways to determine availability of a worker, where availability is presence and likelihood of a timely response; [0044] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelmar Netto in view of Queva with Romagnino to include the limitation(s) above as disclosed by Romagnino.  Doing so would further define Stelmar Netto in view of Queva’s (Stelmar Netto [0002] ) availability to include likelihood of a timely response which is helpful in further defining Stelmar Netto in view of Queva’s periods that are less intrusive or much more damaging or distracting [see at least Romagnino [0036] ].

Stelmar Netto in view of Queva and Romagnino teaches interrupibility status over a live stream for a worker to determine availability based on worker type however Stelmar Netto in view of Queva and Romagnino doesn’t/don’t explicitly teach but Chau discloses
a status analyzer to repeatedly generate an interruptibility status of the worker by iteratively summing the weighted activity data over the recent time period and to compare each sum to one or more thresholds [see at least [0033-0034] repeatedly generate an interruptibility status of the worker “the availability statuses for users of the communication service provider systems can be automatically updated periodically, e.g., at fixed time intervals”; [0040-0041] availability based on activity of user with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelmar Netto in view of Queva and Romagnino with Romagnino to include the limitation(s) above as disclosed by Chau.  Doing so would further define Stelmar Netto in view of Queva and Romagnino’s (Stelmar Netto [0002] ) periods that are less intrusive or much more damaging or distracting such as various versions of being on a call, video call, or meeting or when the recipient user is actively rejecting communication or not communicating [see at least Chau [0025, 0039-0041] ].

Stelmar Netto in view of Queva, Romagnino, and Chau doesn’t/don’t explicitly teach but Haraguchi discloses a lighting device to display one of a plurality of lighting patterns corresponding to the current interruptibility status of the worker [see at Fig. 1 (and any related text) and [0023] a workspace for the clerk (worker) is the checkout apparatus; Fig. 3 (and any related text) and [0038] a workspace (checkout apparatus 3) with a light 22a within the workspace, where the light displays colors in a pattern to display status of clerk and thus the clerk’s interruptibility status; [0095] the colors are not limited thus a plurality of lighting patterns].
the limitation(s) above as disclosed by Haraguchi.  Doing so would further define Stelmar Netto in view of Queva, Romagnino, and Chau’s (Stelmar Netto [0013-0014] ) collaborative space 104 to include a checkout apparatus and the interrupter indicators 116 to include a light which multiple notification settings where both inclusions would better inform other users of the availability status of the worker [see at least Haraguchi [0095] ].

Regarding claim 3 and 12 (currently amended), modified Stelmar Netto teaches the computing device of claim 1 as well as live data stream
and Stelmar Netto teaches wherein the one or more thresholds are set as a function of the activity data in the data stream over a historical time period, the historical time period being longer than the recent time period [see at least [0021-0022] for step 308 the system identifies a complex task by the number of actions to reach a certain node (sum) or time taken, where a complex task is the threshold; [0010] the complex steps are determined (which is step 308) from logs of daily events thus the log can be longer than current event; [0023] generate interrupibility based on both a comparison of sum activity data to a threshold and an outlier determination by a) step 310 determine if current task is complex by comparing current task to complex data standard (standard determined in step 308 via summation) thus the current task summation is compared to standard (a threshold) ].

Regarding claim 6 and 15, modified Stelmar Netto teaches the computing device of claim 1,
and Stelmar Netto teaches wherein the one or more sensors comprise at least one of a computer input device, a computer software monitor, a telephone, and a fitness tracker [see at least [0013] for multiple sensors, where sensors are input devices].

Regarding claim 7 and 16, modified Stelmar Netto teaches the computing device of claim 1, wherein the interruptibility status of the worker represents one of an available status, a busy status, a do-not-disturb status, and an away status [see at least Stelmar Netto [0018] interruption permission notifier 210 activating indicators 116 which broadcast user status; [0023] as noted in step 314, activating is displaying such as turning on a light, changing an instant message status to “Do not disturb,”, etc].

Regarding claim 8 and 17, modified Stelmar Netto teaches the computing device of claim 1, wherein to cause one of a plurality of status indicators to be displayed comprises to transmit the interruptibility status of the worker to an instant messaging client [see at least Stelmar Netto [0018] interruption permission notifier 210 activating indicators 116 which broadcast user status; [0023] as noted in step 314, activating is displaying such as turning on a light, changing an instant message status to “Do not disturb,”, etc].

Claim(s) 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelmar Netto in view of Queva, Romagnino, Chau, and Haraguchi as applied to claim(s) 1 and 10 above and further in view of Flickinger (US 2018/0132776 A1).

Regarding claim 4 and 13 (currently amended), modified Stelmar Netto teaches the computing device of claim 1, wherein to repeatedly generate the interruptibility status as well as iteratively summing the activity data in the live data stream over the recent time period.

Modified Stelmar Netto doesn’t/don’t explicitly teach but Flickinger discloses assign the heuristic weights to the data prior to an algorithm using the activity data [see at least [0010] data includes “physiological parameters; physical actions, verbal outputs both written or spoken, muscle tension, facial expression and sounds”; [0027] real time detection and analysis of data to determine user’s emotional state; [0029] feedback adjusted (heuristic) weights of received data are used in an algorithm (thus prior to the algorithm’s use) to determine user’s emotional state; Fig. 5a-5b and [0037] emotional state examples and changes in real time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stelmar Netto with Flickinger to include the limitation(s) above as disclosed by Flickinger.  Doing so would further define modified Stelmar Netto’s (Stelmar Netto [0010] ) stressful situation (which yields avoiding interrupting a person) to include a list of other emotions and this helps the user to deal with their emotions [see at least Flickinger [0006, 0008] ].

Regarding claim 5 and 14, modified Stelmar Netto teaches the computing device of claim 1 
and Stelmar Netto teaches wherein to repeatedly generate the interruptibility status comprises to iteratively evaluate whether the activity data in the live data stream over the recent time period represents a designation [see at least [0014] determine if user should or should not be interrupted; Fig. 3 and [0021, 0023] specifics on interruption determination a) step 310 the current task (thus recent time period) is analyzed to determine if it is complex by comparing it to complex task identified in step 308 (see [0021] for step 308), b) step 312 determine if the complex designation of step 310 is an outlier, c) step 314, when the task is determined to be an outlier, determine the user should not be interrupted, and d) when task is either determined not be complex at 310 or the task is determined to not be an outlier at 312, continue to monitor user actions].

Modified Stelmar Netto, specifically Stelmar Netto [0021-0022], teaches evaluating iteratively whether the user’s actions are repetitive and/or how long they take which implies but does not specifically teach evaluate whether the data represents sustained activity.  However Flickinger discloses evaluate whether the data represents sustained activity [see at least [0010] data includes “physiological parameters; physical actions, verbal outputs both written or spoken, muscle tension, facial expression and sounds”; [0027] real time detection and analysis of data to determine user’s emotional state; [0089] physical activity is sporting activity which includes pace of activity; Fig. 8 items 815 and 825 and [0090-0091] where sporting activity includes real time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stelmar Netto with Flickinger to include the limitation(s) above as disclosed by Flickinger.  Doing so would further define modified Stelmar Netto’s (Stelmar Netto [0010] ) stressful situation (which yields avoiding interrupting a person) to include a list of other emotions and this helps the user to deal with their emotions [see at least Flickinger [0006, 0008] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WEBB/Examiner, Art Unit 3624